                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

RONALD DEVONE BALCOM,                         )
                                              )
            Plaintiff,                        )
                                              )
       v.                                     ) CIVIL ACTION NO.: 1:19-CV-305-WHA
                                              )
SHERIFF DONALD VALEZNA, et al.,               )
                                              )
            Defendants.                       )


                                             ORDER


       This case is before the court on the Recommendation of the Magistrate Judge (Doc. 3),

entered on May 23, 2019. There being no timely objection filed to the Recommendation, and upon

independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is

DENIED, and this case is DISMISSED without prejudice for Plaintiff’s failure to pay the filing

and administrative fees upon initiation of his case.

       A final judgment will be entered separately.

       Done, this 17th day of June 2019.

                                              /s/ W. Harold Albritton
                                              W. HAROLD ALBRITTON
                                              SENIOR UNITED STATES DISTRICT JUDGE
